The condition of the deed having been fully performed, the unincumbered fee in the demanded premises was at the date of the license vested in the administrator under the statute, for the purpose of selling the same to pay the debts of the deceased. The fee did not pass to the defendant, because the administrator was not authorized to sell, and did not undertake to sell or to convey it; the right to redeem from the deed of April 3, 1874, or to perform its condition, did not pass, because no such right existed. What remedies the defendant may have is a question not raised by the case.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.